Citation Nr: 1723882	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $15,145.60.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1992 to March 1996 and from November 2000 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Committee on Waivers and Compromises of the VA Debt Management Center (Committee) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's file currently resides with the RO in Houston, Texas.   

The Board remanded the instant matter in October 2013. As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Pursuant to the October 2013 remand, the Veteran was scheduled for a Board hearing before a Veterans Law Judge sitting at the RO in March 2016. Thereafter, the AOJ was informed that the Veteran had moved and, in September 2016, sent a notification letter to the Veteran's updated address informing him that his Board hearing had been rescheduled for October 2016. However, the Veteran did not appear for his hearing. Neither he nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2016).  

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 



FINDINGS OF FACT

1. There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt in the amount of $15,145.60.

2. VA received notice of the Veteran's active duty status and terminated his compensation benefits in June 2009, effective October 3, 2003, the date he re-entered active duty.

3. The overpayment was created as a result of VA distributing disability compensation benefits to the Veteran while he served on active duty from October 2003 to June 2009, and the Veteran bears fault for the creation of the overpayment by not notifying VA he re-entered active duty.

4. VA's collection of the $15,145.60 debt would not result in the Veteran being unable to provide for his basic necessities and would not nullify the objective for which compensation benefits were intended.

5. The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on VA compensation benefits and his failure to make restitution would result in an unfair gain to him at the expense of the Government.

6.  It would not be against equity and good conscience for VA to recover the amount of the debt.


CONCLUSION OF LAW

The criteria for a waiver of recovery of overpayment of VA compensation benefits in the amount of $15,145.60 have not been met. 38 U.S.C.A. §§ 1503, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1). 

In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving waiver of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA (and, it follows, the implementing regulations) is not for application in this matter. 

As to the notice provisions specifically applicable to waiver claims, the statute requires that a payee be notified of his or her right to apply for a waiver, and that he or she be given a description of the procedures for submitting the application. 38 U.S.C.A. § 5302(a).  In addition, by regulation, it is required that when a debt results from an individual's participation in a benefits program, the individual be informed of the specific reasons for the debt; the exact amount of the debt; the collection methods to be employed; his or her rights and remedies (specifically, that he may informally dispute the existence or amount of the debt; that he may request a waiver; that he may request a hearing; and that he may appeal the VA decision underlying the debt).  38 C.F.R. § 1.911 (b)-(d). 

In the instant case, a July 2009 letter advised the Veteran of the creation of an overpayment, the amount of the debt, the collection methods, and his rights to dispute the debt and to request a waiver. However, the Veteran informed the AOJ that he had moved to another state, and accordingly, another letter was sent in August 2009 to his updated address. Thereafter, the Veteran perfected an appeal with respect to entitlement to a waiver of overpayment.  Three separate Financial Status Reports (FSRs) (VA Form 5655) have been obtained from the Veteran and the Committee notified him of the reasons and bases for their determinations in an October 2009 administrative decision, and a February 2010 statement of the case.

Furthermore, as indicated previously, in October 2013, the Board remanded the case in order to afford the Veteran his requested Board hearing. Accordingly, the AOJ scheduled the Veteran for a Board hearing in March 2016. Thereafter, the AOJ was informed that the Veteran had moved from Illinois to Texas; thus, in September 2016, a notification letter was sent to the Veteran's updated address informing him that his Board hearing had been rescheduled for October 2016. However, the Veteran did not attend the scheduled hearing. Therefore, the Board finds that there has been substantial compliance with the October 2013 remand directives such that no further action is necessary in this regard. See D'Aries, supra.

The Board finds, therefore, that VA has informed the Veteran of the evidence needed to substantiate his claim. Thus, there has been adequate notification and development of the matter of whether he is entitled to waiver of recovery of the debt in question.

II. Analysis

The Veteran is seeking a waiver of recovery of overpayment of VA compensation benefits in the amount of $15,145.60.  

The record shows that, effective March 16, 1996, the Veteran received VA disability compensation for a combined 20 percent rating for service-connected left ankle and skin disabilities. In April 2009, VA advised the Veteran that it received notification from the Department of Defense that he returned to active duty on October 3, 2003, and it proposed to stop his compensation payments effective as of such date if he did not submit evidence indicating that he did not re-enter service or, if he did, he had already been discharged. VA received no evidence from him as to such requested information and, in June 2009, the Veteran was advised that his compensation payments were stopped effective October 3, 2003, the day he returned to active duty. In July 2009, the Debt Management Center (DMC) advised the Veteran of the debt such overpayment created in the amount of $15,145.60 and of his waiver rights. Thereafter, the AOJ was informed that the Veteran had moved to another state and, in August 2009, the DMC sent him another letter to the updated address advising him of the debt amount and his waiver rights.

In his October 2009 waiver request, the Veteran stated that he repeatedly tried to contact someone about his situation throughout the years with no one giving him any straight answers, and that paying back the debt would cause a hardship on him. 

In an October 2009 FSR, the Veteran reported a monthly net income of $2,018 and monthly expenses of $2,190. Such expenses included monthly payments of $800 for rent/mortgage, $250 for food, $125 for utilities and heat, and $200 for other living expenses. The Veteran also reported that he had monthly payments of $185 and $630 on installment contracts and other debts, and that he had $10 in the bank.

In October 2009, a decision was issued by the Committee denying the Veteran's request for waiver of recovery of the overpayment. The decision indicated that the Veteran was found to be free of fraud, misrepresentation, or bad faith, and that, since no such finding was made, the decision was based on the elements that assist in defining the principles of equity and good conscience. In this regard, the Committee explained that the Veteran was at fault in the creation of the debt because he should have known to report all periods of active duty in a timely manner and that, if he knew he was not entitled to the VA benefits he was receiving, he should have returned the checks. The Committee also found that the Veteran realized an unjust enrichment at the government's expense. The Committee further noted that a changed position, financial hardship, and the defeat of the purpose of the benefit were not significant factors in its decision, and that the Veteran was expected to accord a government debt the same regard as any other debt. 

In an October 2009 statement, the Veteran reported that the fault of the overpayment was not on his part and that the United States Navy was notified of his service-connected disability. He also reported that undue hardship would result if he was required to pay the debt and that he has been truthful with VA and the United States Navy from the beginning. Furthermore, in a January 2010 statement, the Veteran reiterated that the requested waiver was needed due to financial hardship. 

In February 2014, the Veteran's spouse at the time filed a claim for apportionment of his compensation benefits on behalf of herself and her two children. In May 2014, the Veteran submitted a statement arguing against such an apportionment, indicating that he recently relocated to Illinois with his eldest daughter and that he could not find employment. He also stated that he was currently sharing rent with his sister until he could save enough for an apartment and that he would be at risk of becoming homeless if his disability check was apportioned. 

In response to the apportionment claim, the Veteran submitted a FSR in September 2014. At such time, he reported that he was unemployed and had a monthly net income of $2,033.34 with monthly expenses totaling $2,015. Such expenses included monthly payments of $300 for rent/mortgage, $500 for food, $200 for utilities and heat, $130 for a repayment plan of his overpayment debt, $600 for child support, $85 for car insurance, and $200 for fuel for his vehicle. The Veteran also reported that he had $18 in cash and a vehicle worth $500. As for installment contracts and other debts, the Veteran reported that he had a total of $16,630 due monthly, including his aforementioned repayment of his overpayment debt of $130, repossessed vehicle payments of $10,500 for his vehicle and $2,500 for his then spouse's vehicle, and $3,500 for past rent due. Lastly, the Veteran reported that he has never been adjudicated bankrupt, but was discharged from bankruptcy in January 2006; however, he stated that he did not have any paperwork regarding his bankruptcy claim or any means to obtain such information. 

In December 2016, the apportionment claim was denied as the AOJ found that such would cause the Veteran financial hardship. Furthermore, in January 2017, the Veteran's request for an advancement of $1,000 from the Vocational Rehabilitation Revolving Fund was received. In support thereof, the Veteran attached copies of some of his bills, including his water bill and child support payments, and stated that he did not have a lease and was only month to month. He also stated that his internet was $120 per month, his vehicle insurance was $70 per month, and that he did not include expenses for food, gas, and personal items that were also needed. His request was granted later that month. 

In May 2017, the Veteran submitted another FSR in support of his request for another waiver of overpayment for a separate debt totaling $1,021.53. In such FSR, the Veteran reported that he was unemployed and had a monthly net income of $1,542.13 with monthly expenses totaling $1,823. Such expenses included monthly payments of $900 for rent/mortgage, $200 for food, $100 for utilities and heat, $55 for water, and $468 for child support. The Veteran also reported that he had monthly payments of $100 for the aforementioned $1,000 advancement he received from VA and that he had a total of $518 in assets, including $500 for his vehicle and $18 in cash. 

As an initial matter, the Veteran does not dispute the underlying basis upon which the debt was created, and does not challenge the calculation of the debt. Therefore, the Board finds that the underlying debt is valid. Furthermore, the Board finds that a waiver of recovery of overpayment is not prohibited as the Committee has determined that the overpayment of compensation benefits was not the result of conduct on the Veteran's part which amounted to "fraud," "misrepresentation of a material fact," or "bad faith."  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

As the Veteran's conduct in this matter has not consisted of "fraud," "misrepresentation of a material fact," or "bad faith," his request for a waiver will be evaluated in light of the principles of "equity and good conscience" which are set forth at 38 C.F.R. § 1.965(a).  In applying the "equity and good conscience" standard to an individual case, several factors are to be considered by the decision-maker, including (1) fault of debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor versus the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).

With respect to the first and second considerations under the principles of equity and good conscience, the Board finds that the Veteran is at fault in the creation of the debt. In this regard, the Veteran indisputably received VA compensation benefits in the amount of $15,145.60 while he was serving on active duty between October 2003 and June 2009, and thus, not eligible for VA benefits. 38 U.S.C.A. 
§ 5304(c). While the Veteran contends that he repeatedly tried to contact someone regarding his military status and that the United States Navy knew of his service-connected disabilities, the record does not support such contention. Specifically, after his first period of active duty service, the Veteran was sent a Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances in November 1996, informing him that he had been identified as a reservist or guardsman and that active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation benefits or pension benefits, and in December 1996, the Veteran responded that he was never in the Reserve. Additionally, in December 2007 and December 2008, the Veteran was sent letters informing him that his monthly rate of compensation had increased and he was advised to immediately report if he had returned to active military status; however, he did not. 

Thus, the Veteran knew he could not receive VA compensation benefits and military pay simultaneously, and had many years to report his return to active duty before the initial April 2009 letter was sent notifying him that VA proposed to stop his compensation payments after learning he returned to active duty. Furthermore, as discussed in the October 2009 decision, if the Veteran knew he was not entitled to the VA benefits he was receiving, he should have returned the payments, but he did not. The record also shows that VA was not notified of the Veteran's return to active duty until after the compensation benefits had been paid. Therefore, the Board ultimately finds that VA had no fault in the creation of the debt whereas the Veteran was entirely at fault.

Turning to whether Veteran would be subjected to undue hardship if the debt were recovered, his aforementioned FSRs indicate that, throughout the appeal period, his monthly expenses have exceeded his monthly net income. Moreover, the previously mentioned apportionment claim was denied as it was found it would cause financial hardship to the Veteran. He has also continuously asserted that denying a waiver of recovery of overpayment would cause him and his family financial hardship. However, financial hardship alone is not sufficient to constitute undue hardship for VA purposes. In this regard, undue hardship is defined as depriving the debtor or his family of basic necessities. 38 C.F.R. § 1.965(a)(3). Basic necessities constitute food, clothing, and shelter. 

In the October 2009 FSR, the Veteran reported that his monthly payment for shelter was $800, $250 for food, $125 for utilities and heat, and $200 for other living expenses. Such expenses total $1,375, which was less than his reported monthly net income of $2,018 at the time. Recently, a March 2017 notification letter indicated that the Veteran was entitled to $1,642.13 per month for VA benefits, effective December 1, 2016 until June 22, 2023, when it would decrease to $1,556.13 for a minor child adjustment. Furthermore, in his May 2017 FSR, the Veteran reported that his monthly payment for shelter was $900, $200 for food, and $155 for utilities, heat, and water, which totaled $1,255. Thus, while the Veteran has reported other expenses and debts throughout the appeal period and that repayment of the debt would cause him financial hardship, he would not be subjected to undue hardship if the debt was recovered as he would still be able to afford his basic necessities.  Moreover, as the overpayment of compensation benefits is a valid debt to the U.S. Government, there is no reason that the Veteran should not accord the Government the same consideration that he accords his other creditors.

The fourth element of equity and good conscience also fails to support a waiver of recovery of overpayment in this case. Again, the fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended. Here, VA awarded VA disability benefits to which the Veteran is entitled to during the period(s) of time when he is not serving on active duty or otherwise receiving retirement pay. See 38 C.F.R. § 3.654(a). The Veteran has not submitted any evidence to demonstrate that he was not on active duty from October 2003 to June 2009, the time period the debt originated from. Rather, he has acknowledged that he was, in fact, on active duty during that time period and was therefore, not eligible to receive the disability compensation he was paid during such time. Thus, the reduction of this benefit would not defeat the purpose for which the benefit was intended, as the benefit was never intended for veterans receiving active duty pay.

The Board next considers whether the Veteran's failure to make restitution would result in unfair gain to himself.  Here, the Veteran created the debt to VA by accepting compensation benefits while he was receiving active duty pay. Thus, if a waiver of repayment is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled to receive. 

Finally, the Board must consider whether reliance on VA compensation benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation. The record does not show, and the Veteran does not contend, that he incurred any significant legal obligation as a result of being in receipt of compensation benefits.  There is also no indication that his position changed to his detriment or that, in reliance on the overpayment, he relinquished a valuable right.  38 C.F.R.
§ 1.965(a)(6). Thus, this sixth element does not support the Veteran's request for a  waiver of recovery of overpayment.

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the $15,145.60 debt would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver of recovery of the overpayment of VA compensation benefits must be denied.



ORDER

Waiver of recovery of overpayment of VA compensation benefits in the amount of $15,145.60 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


